ITEMID: 001-96278
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: HORNAK v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza
TEXT: The applicant, Mr Juraj Horňák, is a Slovak national who was born in 1959 and lives in Bratislava. He was represented before the Court by Ms E. Kliniecová, a lawyer practising in Bratislava. The Slovak Government (“the Government”) were represented by their Agent, Mrs M. Pirošíková.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 12 April 2000 the applicant challenged several decisions taken by the general meeting of a limited liability company on 23 March 2000.
The members of the chamber of the Žilina Regional Court to whom the case fell to be examined requested to be excluded. They explained that they had a negative opinion of the applicant in view of his inappropriate behaviour in other sets of proceedings. On 27 June 2000 the Supreme Court refused to exclude those judges.
On 27 October 2000 the Regional Court discontinued the proceedings as the applicant had not paid court fees within the time-limit set.
On 8 December 2000 it quashed that decision as the applicant had subsequently paid the fees.
On 5 February 2001 the Regional Court dismissed the applicant’s action.
On 9 April 2002 the Supreme Court quashed the first-instance judgment and remitted the case to the Regional Court.
In the later period the file was transferred to the Supreme Court several times in order to decide on (i) the applicant’s requests to exclude the judges from dealing with the case and to transfer the case to another court, and (ii) the judges’ requests to be excluded from the examination of the case, inter alia on the ground that they and the applicant were involved in litigation.
On 9 September 2004 the Regional Court found in the applicant’s favour. The judgment was served on him on 11 February 2005.
On 15 March 2005 the defendant appealed.
On 13 April 2005 the Constitutional Court found that the Regional Court had not violated the applicant’s right to a hearing within a reasonable time. The case was not complex, but the applicant by his conduct had significantly contributed to the length of the proceedings in that (i) he had not paid the court fees on time, (ii) he had repeatedly challenged judges and had requested that the case be transferred to a different court and (iii) he had not appeared before the Regional Court on 5 February 2001. As to the conduct of the Regional Court, there was a single delay between 18 December 2002 and 23 May 2003. Otherwise the Regional Court had proceeded with the case in an appropriate manner.
The file was transferred to the Supreme Court on 27 April 2005.
On 27 July 2006 the Supreme Court found against the applicant. The judgment became final on 20 September 2006.
On 29 December 2000 the applicant filed an action with the Žilina Regional Court. He challenged the validity of decisions which the general meeting of a limited liability company had taken on 8 December 2000.
On 4 January 2001 the President of the Regional Court asked the Supreme Court to exclude three Regional Court judges from examination of the case. She argued that the judges were biased because the applicant, who had been a party to numerous sets of proceedings before the same Regional Court (for example the proceedings mentioned under the point A above), had behaved in an arrogant manner towards the judges in those proceedings. She also stated that the applicant had lodged an action for protection of his integrity against those judges. On 4 February 2002 the Supreme Court exempted the judges from examination of the case.
Subsequently the newly appointed judges also requested, on three occasions, to be excluded from examination of the case. The Supreme Court examined the requests for the total period of approximately two months and did not exempt the judges from dealing with the case.
On 19 May 2003 the Regional Court asked the applicant to pay the court fees within ten days. As he had failed to do so, the proceedings were discontinued on 26 January 2004. After the decision to discontinue the proceedings had been served on the applicant, he paid the fees.
On 18 August 2004 the Constitutional Court found that the Regional Court had not violated the applicant’s right to a hearing within a reasonable time. The Constitutional Court noted that the applicant had been obliged to pay the fees at the time of filing his action. He had done so after the Regional Court had decided to discontinue the proceedings. It concluded that the applicant was not genuinely interested in having the point in issue determined in the proceedings complained of and that his complaint about delays in those proceedings was therefore devoid of substance.
On 29 October 2004 the Regional Court quashed its decision of 26 January 2004 noting that the applicant had paid the court fees.
The Regional Court found against the applicant on 20 April 2006. In the absence of an appeal, the judgment became final on 3 January 2007.
